DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2015/0288981).
Regarding claim 1, Kim discloses a method of decoding motion information, the method comprising: 
determining a base motion vector of a current block (¶108 determined predicted motion vector of the current block acts as a base motion vector of the current block); 
determining a primary differential motion vector for the current block based on information obtained from a bitstream from among one or more primary differential motion vector candidates 
determining a motion vector of the current block by applying the primary differential motion vector to the base motion vector (¶108 determined predicted motion vector is added to the reconstructed differential motion vector).

Regarding claim 4, Kim discloses determining one base motion vector candidate from among one or more base motion vector candidates as the base motion vector of the current block (¶68 determining a determined motion vector prediction candidates among plurality of determined motion vector prediction candidates).

Regarding claim 9, Kim discloses entropy decoding at least some of indexes indicating the primary differential motion vector from the bitstream according to a context model (¶¶37, 109 prediction candidate selection flag decoder 1510 utilizing encoded prediction candidate selection flag in the bit-stream that has been entropy coded).

Regarding claim 15, method claim 15 is drawn to the method corresponding to the apparatus of using same as claimed in claim 1. Therefore method claim 15 corresponds to apparatus claim 1, and is rejected for the same reasons of anticipation as used above.



Allowable Subject Matter
Claims 2-3, 5-8, 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON

Art Unit 2486



/JOON KWON/              Examiner, Art Unit 2486